This is an appeal from a judgment rendered in the district court of Erath county, tried before Hon. J. B. Keith, special judge. The facts in connection with the election of Judge Keith are shown in the opinion this day handed down in the case of Texas  Pacific Coal Co. v. Alvin Ready, 193 S.W. 1034, to which reference is here made for the facts.
For the reasons indicated in the opinion in the Ready Case, we hold that the trial in the instant case was an unauthorized proceeding, and the judgment rendered must be reversed.
Reversed and remanded.
WALTHALL, J., not sitting, being absent on committee of judges assisting the Supreme Court. *Page 1037